IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
MARCOS LOPEZ,
Plaintiff,
VS. No. CV 19-00930 KG/KBM

STAE OF NEW MEXICO
DEPARTMENT OF CORRECTIONS, et al.,

Defendants.
ORDER GRANTING LEAVE TO PROCEED
PURSUANT TO 28 U.S.C. § 1915(b),
AND TO MAKE PAYMENTS OR SHOW CAUSE

This matter is before the Court on the Prisoner’s Motion and Affidavit for Leave to Proceed
Pursuant to 28 U.SC. § 1915 (Doc. 2) filed by Plaintiff, Marcos Lopez. Based on analysis of his
Motion and the inmate account statement (Doc. 2), the Court grants Plaintiff leave to proceed
under 28 U.S.C. § 1915(a) and (b). Because the Court grants the application, the filing fee for this
civil rights complaint is $350.00. Pursuant to § 1915(b)(1), Plaintiff is required to make
installment payments until the full amount of the filing fee is paid. Based on analysis under §
1915(b)(1) of Plaintiff's inmate account statement (Doc. 2 at 3-4), the Court finds that Plaintiff
owes an initial partial payment of $52.93. If Plaintiff fails to make a payment by the designated
deadline or show cause why such payment should be excused, the civil rights complaint may be
dismissed without further notice.

IT IS THEREFORE ORDERED that the Prisoner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 (Doc. 2) filed by Plaintiff, Marcos Lopez, is GRANTED;
IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Plaintiff
send to the Clerk an initial partial payment of $52.93 or show cause why payment should be
excused;

IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two copies
of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this Order
to the check in the $52.93 amount of the initial partial payment;

IT IS FINALLY ORDERED that, after payment of the $52.93 initial partial fee, Plaintiff
make monthly payments of twenty per cent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.

Vase bribe

UNITED STATES MAGISTRA YEAUDGE
